internal_revenue_service number release date date cc pa cbs br2 gl-119911-01 uil memorandum for associate area_counsel small_business self-employed cc sb rch from joseph w clark senior technician reviewer branch collection bankruptcy summonses subject request for advice on collection from exempt or abandoned property are installment agreements permitted by memorandum dated date you requested our advice on whether the value of property exempted from a bankruptcy_estate and subject_to a federal_tax_lien can following discharge be collected by the service by means of execution of an installment_agreement with the taxpayer as is discussed below we believe that an installment_agreement generally is not an appropriate mechanism for collecting the value of the exempted property issues where a bankruptcy has taken place do the provisions of the internal_revenue_code pertaining to installment agreements apply to an agreement to pay the value of property subject_to a properly filed federal_tax_lien and properly exempted from the bankruptcy_estate where the underlying tax_liability has been discharged in the bankruptcy is there any legal or practical reason why the service should not allow payment via periodic installments equal to the value of the property subject_to the lien conclusions your request for advice also refers to abandoned or excluded_property to which the federal_tax_lien attaches for purposes of simplicity this memorandum focuses on collection of the value of exempt_property however we see no reason why our analysis would not also apply to realization of the value of abandoned or excluded_property once the underlying tax_liability on which the lien is based has been discharged in bankruptcy gl-119911-01 the provisions of the code pertaining to installment agreements do not apply since the amount which is expected to be paid is based on the value of the property rather than the personal liability of the debtor and since the underlying tax_liability cannot be paid in full while there is no legal impediment to the service’s allowing payment via periodic installments in this situation the practice is not encouraged due to the problems caused by the need to monitor such arrangements on a case-by-case basis law and analysis sec_522 of the bankruptcy code permits debtors to exempt certain property from the bankruptcy_estate sec_522 states in pertinent part unless the bankruptcy case is dismissed property exempted under this section is not liable during or after the case for any debt of the debtor that arose before the commencement of the case except - a debt secured_by a lien that is - b a tax_lien notice of which is properly filed b c sec_522 in the situation you present a federal_tax_lien attaches to the debtor’s property before he or she files a bankruptcy petition a notice_of_federal_tax_lien is presumably properly filed at some point prepetition the debtor goes into bankruptcy properly exempting certain property from the bankruptcy_estate pursuant to b c sec_522 the tax_liability on which the lien is based is discharged because of the discharge the debtor is no longer personally liable for the tax_liability b c a however the lien survives the discharge see eg 501_us_78 111_sct_2150 115_led_266 in re 901_f2d_744 9th cir in re 118_br_89 bankr n d ill bankruptcy discharge does not invalidate prepetition federal tax_liens see also 180_br_688 s d fla thus the service can still collect the value of any property not included in the bankruptcy_estate such as any property properly exempted to which its lien attached prepetition see eg in re 623_f2d_477 6th cir bankruptcy act case in re 124_br_535 bankr s d ill b c sec_522 your question pertains to the methods which the service may employ to realize the value of the exempted property which is subject_to the federal_tax_lien the service clearly has the option of either foreclosing on the lien or of levying on the property once the bankruptcy is over and the automatic_stay no longer is in effect see generally in the matter of 170_f3d_475 5th cir under b c sec_522 gl-119911-01 creditors can utilize collection schemes available to them prebankruptcy in realizing on their security against exempt_property following the bankruptcy you have asked whether the range of collection mechanisms available to the service includes ensuring payment by installment_agreement such as when the taxpayer prefers to transmit the value of the property at issue in cash rather than losing the property as a result of a lien foreclosure suit or a levy sec_6159 of the internal_revenue_code governs installment agreements sec_6159 states authorization of agreements - the secretary is authorized to enter into written agreements with any taxpayer under which such taxpayer is allowed to satisfy liability for payment for any_tax in installment payments if the secretary determines that such agreement will facilitate collection of such liability sec_6159 emphasis added sec_6159 in addition to authorizing the execution of installment agreements includes provisions specifying the extent to which installment agreements remain in effect the situations in which installment agreements must be entered into and the secretary’s duty to establish procedures for independent administrative review of termination of installment agreements see sec_6159 b c d the treasury regulations promulgated pursuant to sec_6159 provide in pertinent part a district_director a director of a service_center or a director of a compliance center the director is authorized to enter into a written_agreement with a taxpayer that allows the taxpayer to satisfy a tax_liability by making scheduled periodic_payments until the liability is fully paid if the director determines that such an installment_agreement will facilitate the collection of the tax_liability sec_301_6159-1 emphasis added like sec_6159 of the internal_revenue_code the regulations contain detailed provisions addressing a variety of issues related to execution and termination of installment agreements see sec_301_6159-1 c d e we believe these authorities suggest that an installment_agreement is not an appropriate collection device to employ in your situation as indicated above sec_6159 indicates that installment agreements are executed so that the taxpayer may satisfy his or her liability for payment of any_tax however in the situation you present which involves collection after the tax_liability has been discharged the taxpayer no longer has any liability for the tax rather only the taxpayer’s in personam liability for the tax at issue has been extinguished by the discharge an in gl-119911-01 rem liability survives the bankruptcy see eg in re isom supra in re dillard supra moreover the regulations authorize an installment_agreement under which the taxpayer makes periodic_payments until the liability is fully paid in your situation not only does no personal liability exist following the discharge but the liability that once existed will never be fully paid via realization of the value of the property exempted in the bankruptcy in other words because sec_6159 encompasses installment agreements which are executed to satisfy personal liabilities of taxpayers and because such agreements generally require that the liabilities be fully paid we do not think the type of arrangement you contemplate is within the scope of the code’s detailed provisions pertaining to installment agreements your second question is whether any legal or practical reason exists to preclude a taxpayer from paying via periodic installment payments the value of exempted property to which the federal_tax_lien attaches rather than forcing the taxpayer to have the property liquidated through either a lien foreclosure action or a levy we see no legal impediment to allowing such an informal arrangement in appropriate cases however payments made pursuant to this type of arrangement should not be referred to as an installment_agreement under sec_6159 moreover we do not encourage this practice since taxpayer files kept open post-discharge based on such informal agreements would have to be monitored manually and on a case-by-case basis which presents a host of practical and logistical problems accordingly we recommend that such arrangements be approved only in compelling situations and where payment appears likely in a relatively short_period of time in in re dillard the bankruptcy court noted that r ights against taxpayers personally are affected by the bankruptcy discharge but in rem lien rights are not because a lien holder retains ability to enforce pre-petition dischargeable obligations against the liened property even after bankruptcy discharge the debtor’s obligation survives the discharge to the extent it is secured_by the liened property b r pincite this type of practice is not addressed anywhere in the internal_revenue_code the regulations or the internal_revenue_manual as whether to enter into this type of agreement is a policy determination we suggest that you consult and obtain the views of the appropriate national_office division of compliance on this practice as a potential alternative to an informal installment_agreement the service could enter into an agreement with the taxpayer under sec_7506 under this provision once the service acquires the property at issue the taxpayer can agree to pay the service the value of the property plus appropriate interest and can gl-119911-01 thank you for requesting our advice on this matter if you require further assistance please contact debbie kohn the attorney assigned to this file pincite-3620 ultimately have the property released to him or her
